DETAILED ACTION
Claims 1 - 11 of U.S. Application No. 17002985 filed on 08/26/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020, and 04/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the limitations in the last 2 lines of claim 1, “wherein the bearing holder has a flow path, which is formed in at least one of an inner side and an outer side, of the air flowing by the fan” is not clear as written, because it is not understood how would an opening (flow path 165a) is positioned in an inner or outer side of the air. It is known that air flowing in an enclosure such as the claimed generator would be directed to a any opening to be able to flow out of/to get inside the enclosure. In other words, the air from the fan will always align itself to the opening (in this case opening 165a) to be able to flow away from the fan. That being said, it is not clear how would someone position the opening 165a in an inner or out side of the air, while the air will always align itself to go through the opening.
Claims 2-11 are rejected for depending on claim 1.

    PNG
    media_image1.png
    599
    1061
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioya (US 20020047470; Hereinafter, “shioya”).
Regarding claim 1 (as best understood): Shioya discloses a generator (alternator 1) comprising: a housing (4) forming an outer shape (fig. 1); 
a rotation shaft (22) that is at least partially inserted into the housing (4), and rotated according to external power (by pulley 20); 
a rotor (3) coupled to the rotation shaft (33) and rotated together when the rotation shaft is rotated; a stator (2) that is positioned between an inner surface of the housing (4) and an outer surface of the rotor (outer surface of rotor core 32), and wound around with a coil (stator winding 33); 

    PNG
    media_image2.png
    421
    498
    media_image2.png
    Greyscale

a cooling module including a fan cover (6 that covers fan 36) coupled to the housing (4), and a fan (35) installed inside the fan cover (6) to cause a flow of an air (see air flow 47 in fig. 47) passing through the inside of the housing (fig. 11) when a certain power is supplied (the mechanical power from the pulley); and 
a rotation support part including a cylindrical bearing holder (annotated fig. 11 above) positioned inside the housing fig. 1), and a bearing (89) which is coupled to an inner circumferential surface of the bearing holder (annotated fig. 11 above) and rotatably supports the rotation shaft (33), wherein the bearing holder has a flow path, which is formed in at least one of an inner side and an outer side, of the air flowing by the fan (as seen in the fig. 11, the air flow 47 is in the inner side of the fan 36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shioya in view of Iwaki et al. (US 4469966; Hereinafter, “Iwaki”).
Regarding claim 2/1 (as best understood): Shioya discloses the limitations of claim 1 and further discloses that the housing (4) comprises: a body forming a side outer shape (covering the outer side of stator 2); a front cover (4) coupled to one end (left side end with respect to the view in fig. 1) of the body and having a plurality of first holes (41) through which the air flowing by the fan (35) passes; and a rear cover (6) coupled to the other end of the body (4) and having a plurality of second holes (para [0038]) through which the air flowing by the fan (36) passes,  the shaft (33) receives the external power from an outside of the front cover, (through the pulley 20).

    PNG
    media_image3.png
    651
    543
    media_image3.png
    Greyscale

Shioya does not disclose that the rotation shaft passes through the front cover and the rear cover sequentially, and wherein the fan cover is coupled to the rear cover and has a plurality of third holes through which air introduced into the fan passes.
Iwaki discloses that the rotation shaft (11) passes through the front cover and the rear cover sequentially (annotated fig. 3 below), and wherein the fan cover (7) is coupled to the rear cover and has a plurality of third holes through which air introduced into the fan (6) passes.

    PNG
    media_image4.png
    471
    691
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the generator of Shioya with the rotation shaft passes through the front cover and the rear cover sequentially, and wherein the fan cover is coupled to the rear cover and has a plurality of third holes through which air introduced into the fan passes as disclosed by Iwaki to be able to have the structure needed for a fan that does not depend on the generator speed that consequently enhance the generator’s operation.
Regarding claim 3/2/1 (as best understood): Shioya in view of Iwaki disclose the limitations of claim 2 and Shioya further discloses that a plurality of rotation support parts (i.e. bearing holders) are provided, a first rotation support part (bearing holder 45; para [0040]), which is portion of the plurality of rotation support parts, is coupled to the front cover (on the left side in fig. 1), and a second rotation support part (45; para [0041]) excluding the first rotation support part (45) among the plurality of rotation support parts is coupled to the rear cover 6).
Regarding claim 8/3/2/1 (as best understood): Shioya in view of Iwaki disclose the limitations of claim 3 and Shioya further discloses that the bearing holder (45) of the first rotation support part (45) is coupled to a side surface facing the inside of the body (since 45 extends axially, its outer surface facing the inside of body 4) among a side surface of the front cover (the left side in fig. 1), and the bearing holder (45) of the second rotation support part (45) is coupled to a side surface facing the inside of the body (4) among a side surface of the rear cover (6).
Regarding claim 9/8/3/2/1 (as best understood): Shioya in view of Iwaki disclose the limitations of claim 8 and Shioya further discloses that each of the plurality of first holes (41; fig. 8) is extended in a direction corresponding to a circumferential direction of the front cover (fig. 8), and is positioned to be spaced apart each other by a certain distance (radial distance) in an outward direction from a portion of the front cover to which the bearing holder (45) of the first rotation support part (45) is coupled, and each of the plurality of second holes (seen in fig. 5) is extended outwardly from a portion of the rear cover to which the bearing holder (45) of the second rotation support part is coupled, and spaced apart from each other (see the circumferential slits in fig. 5) by a certain distance in a circumferential direction of the rear cover (6).
Regarding claim 10/9/8/3/2/1 (as best understood): Shioya in view of Iwaki disclose the limitations of claim 9 and Shioya further discloses that the rotor (3) has an outer surface (radially outer surface) positioned spaced apart by a certain distance (the width of the air gap) from an inner surface of the stator (2), and has a rotor hole (the spaces between the claws of lundell rotor) through which air flowing by the fan (35, and 36) passes is formed inside.
Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Shioya in view of Iwaki and in further view of Roseman (US 6445099; Hereinafter, “Roseman”).
Regarding claim 4/3/2/1 (as best understood): Shioya in view of Iwaki disclose the limitations of claim 3 but does not disclose that at least two first rotation support parts are provided, and the at least two first rotation support parts are coupled to each other.
Roseman discloses (see fig. 1) at least two first rotation support parts (two bearing holders one for bearing 45, and one or bearing 46) are provided, and the at least two first rotation support parts are coupled to each other (the two bearing holders are made integrally as seen in fig. 1).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the generator of Shioya in view of Iwaki with at least two first rotation support parts are provided, and the at least two first rotation support parts are coupled to each other as disclosed by Roseman to increase the holder’s mechanical strength thus to allow for supporting heavier loads.
Allowable Subject Matter
Claims 5-8, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5/3/2/1: the limitations “…the bearing holder of the first rotation support part has a plurality of fins protruding in a radially outward direction that are formed on an outer circumferential surface, and each of the plurality of fins is extended in a longitudinal direction of the bearing holder of the first rotation support part, and is positioned to be spaced apart from each other by a certain distance in a circumferential direction of the bearing holder of the first rotation support part” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 6-7 would be allowable for depending on claim 5.
Regarding claim 11/10/9/8/3/2/1: the limitations “… the body has a plurality of grooves, which are recessed in an outward direction, that are formed on an inner surface, and at least a portion of an outer surface of the stator forms a flow path of the air flowing by the fan between the groove” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832